TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00180-CV


Muhammad Y. Ahmed, Appellant

v.

Randall R. Mallory, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-08-013056, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Muhammad Y. Ahmed appeals from the county court's order in favor of
appellee Randall R. Mallory in Ahmed's suit against Mallory for forcible entry and detainer in
relation to commercial property located in Travis County.  Mallory has filed a motion to dismiss,
asserting that this Court does not have jurisdiction over the appeal in light of section 24.007 of the
property code, which states, in relevant part, "A final judgment of a county court in an eviction suit
may not be appealed on the issue of possession unless the premises in question are being used for
residential purposes."  Tex. Prop. Code Ann. § 24.007 (West 2000).  Under section 24.007, we lack
jurisdiction to review the county court's determination of the right of possession and any findings
essential to the issue of possession.  See Terra XXI, Ltd. v. Ag Acceptance Corp., 280 S.W.3d 414,
416 (Tex. App.--Amarillo 2008, pet. filed) (collecting cases).  While Ahmed asserts that the Court
improperly denied his requested relief and issued erroneous conclusions of law, all relief sought by
Ahmed and all conclusions of law issued by the county court are based on the issue of possession. 
See Academy Corp. v. Sunwest N.O.P., Inc., 853 S.W.2d 833, 834 (Tex. App.--Houston [14th Dist.]
1993, writ denied) (appellate court may not review points of error based on "the merits of
possession").  The county court's order concerns only possession of the premises in that it awards
possession to Mallory and does not award monetary damages.  Ahmed does not dispute that the
property at issue is not being used for residential purposes.  Accordingly, we dismiss this appeal for
want of jurisdiction.  
		Mallory's motion is granted to the extent we dismiss this appeal.  Any other requested
relief is denied.

__________________________________________
					            Diane M. Henson, Justice			
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   July 1, 2009